UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP ANTHONY ISLES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:09-cr-00267-H-1; 5:12-cv-00099-H)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phillip Anthony Isles, Appellant Pro Se. Joe Exum,Jr., Jennifer
P. May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip    Anthony     Isles    seeks    to     appeal   the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion.           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard        by     demonstrating       that

reasonable     jurists     would     find    that     the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural       grounds,        the    prisoner      must

demonstrate    both    that    the   dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Isles has not made the requisite showing.                    Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense     with   oral    argument       because    the       facts   and    legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3